i          i         i                                                                         i        i       i




                                    MEMORANDUM OPINION

                                            No. 04-09-00543-CR

                                     IN RE Curtis W. CLEVELAND

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:           Sandee Bryan Marion, Justice
                   Phylis J. Speedlin, Justice
                   Steven C. Hilbig, Justice

Delivered and Filed: September 9, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           The court has considered the petition for a writ of mandamus filed by relator, Curtis W.

Cleveland on August 28, 2009, and is of the opinion that relief should be denied. See TEX . R. APP .

P. 52.8(a). Accordingly, relator’s petition for a writ of mandamus is denied.

           The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,

the trial court judge, and the trial court clerk.

                                                                      PER CURIAM

Do not publish




         … This proceeding arises out of Cause No. 2008-CR-10546, styled The State of Texas v. Curtis W. Cleveland,
           1

pending in the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid Harle presiding.